DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pump being mounted to a fluid control device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a driving body causing…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are vague and indefinite because in independent claim 1 lines 30-33 the location, orientation and reference frame for the “axis orthogonal to a central portion of the first plate-shaped body” is unclear. It is noted that the comparison of the axis is made relative to a “central portion”. A central portion does not have a particular orientation, axis or even a location point. Therefore any judgement of the axis being orthogonal to the central portion is vague and indefinite. This indefiniteness carries throughout all the references to the axis throughout the claims. For examination purposes it will be assumed that an axis extending through the center of the diaphragm/first plate and along the direction of reciprocation is being claimed.
	Claim 4 is vague and indefinite because the phrase “the driving body causes, such that an antinode…, the first-plate-shaped body to undergo bending vibration such that…” is unclear. In particular, it seems that a function is missing after “causes” since there is a comma and then desired results are set forth without describing the function that produced those desired results. Claims 15, 20 and 21, are similarly confusing.
Claim 5 is vague and indefinite because in line 3 the shape of the pattern inferred by a “point sequence shape” is not clearly defined and further it is unclear if the holes must be arranged “on” the circumference (it is noted that the disclosure does not show the holes on the circumference) and in line 4 if the “center” is the same as the center portion” of claim 1. Claim 15 is similarly confusing.
	Claim 17 is vague and indefinite because in line 4 the reference frame for judging “radial” is unclear.	
	Claim 25 is vague and indefinite because it is unclear what the structure of a “fluid control device” is and how it is different from the pump (which is also a fluid control device).
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.
	
	Allowable Subject Matter
Claims 1-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor makes obvious a pump having a first plate-shaped body, a second plate-shaped body and a third plate-shaped body which together with peripheral walls form first and second pump chambers, and has the first plate-shaped body being driven by a driving body, where the second and the third plate-shaped bodies are provided with second and third hole portions, respectively and have no check valve attached to the second or third holes, as claimed; and wherein the first plate-shaped body is provided with a plurality of first hole portions, and a check valve is attached to each of the plurality of first hole portions, each of the plurality of first hole portions is arranged, when viewed along an extending direction of an axis orthogonal to a central portion of the first plate-shaped body, in a region not overlapping with the axis (that is where the first holes are not overlapping with an axis extending through the center of the diaphragm along the direction of reciprocation is being claimed .
	The closest prior art is represented by references such as Brinkmann (DE 589,398) and Blakey et al (USPAP 2009/0087323 Fog. 7A) which disclose pumps having two pump chambers formed by three plates, generally as claimed, but the first plate includes a hole having a check valve located/overlapping with an axis which extends axially through the center point of the diaphragm. Houston (USPN 2,029,374) is also a similar pump device having two pump chambers formed by three plates generally as claimed having the first plate including a plurality of holes with associated check valves which do not overlap with the axis extending through the center of the diaphragm, but the second plate-shaped body 12 includes a second hole 32 which has a check valve 31 attached thereto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
September 11, 2021